DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.  
3.	Applicant’s argument that Lithander does not teach “the height of the outlet opening is adjustable in the circumferential direction and adapted to the diameter of the longitudinal profiled section such that the longitudinal profiled section does not fall but only rolls out of the receiving areas of the drum” is not persuasive.  The claim does not specifically recite as to how this function is operated.  Since Lithander teaches all the structural components of the claim, it would be capable of having the height of the outlet opening being adjustable in the circumferential direction and adapted to the diameter of the longitudinal profiled section such that the longitudinal profiled section does not fall but only rolls out of the receiving areas of the drum.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.
4.	Applicant’s argument that Lithander discloses that overall angle-position of the screen 37 cannot be moved since conventional tightening means 38 is fixedly secured on interior of outer frame of the cleaning device and that it solely tightens the screen and does not move the angular position of the screen over the drum as the tensioning support is not fastened to the tightening means is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. .
5.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specifically how the height of tensioning support is adjusted) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
6.	The argument that the examiner failed to meet the burden to show inherency substantively as Lithander does not possess the limitation disclosed in the instant application is not persuasive.  The examiner did not rely upon an inherency reasoning with respect to Lithander but solely on teachings within Lithander and Ransley.
7.	The argument that Ransley does not teach an adjustable tensioner is not persuasive.  Ransley does in fact recite an adjustable tensioner being used (para 0029).  
8.	The argument that it would not have been obvious to one to combine teachings of Lithander and Ransley is not persuasive.  Since Lithander already teaches tensioners, it would have been obvious to one of ordinary skill in the art to modify the tightening device of Lithander such that it includes tensioning devices containing a tensioning support and a tensioner each on both long edges, which are acting together as suggested by Ransley in order to provide the angular position of the film is set and remains fixed once it has been set in position relative to the frame by combined adjustment of the two tensioners.    

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are: “tensioning device”, “tensioning support” and “tensioner” in claim 1. From applicant’s specification, “linear actuator” and “pivot actuation means” may refer to piston cylinder unit.  From applicant’s specification, “tensioning device” may refer the combination of tensioning support and tensioner, wherein the tensioner may refer to a spring or pneumatic cylinder and the support is a part of the tensioner. 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lithander (U.S Patent 5,549,759) and further in view of Ransley (PG Pub U.S 2005/0087214). 
15.	Regarding claim 1, Lithander teaches a washing machine (1) (abstract) for longitudinal profiled sections (21) (col 2 lines 27-30), comprising a drum (13) which can be rotated about a horizontal rotational axis (17) (col 2 lines 14-25) and comprises a plurality of receiving areas (24) which are arranged along the circumference of the drum (col 2 lines 35-45), are laterally delimited by lamellas (35) (col 3 lines 4-8), which are open in the radial direction and into which the longitudinal profiled sections can be inserted along the longitudinal direction (fig 1), also comprising a receiving opening (22) (col 2 lines 27-35) for the longitudinal profiled sections, an outlet opening (23) (col 2 lines 27-35) at a distance from the receiving opening (22) in a rotational direction of the drum (13) for the longitudinal profiled sections (21), and a transport path which runs between the receiving opening (22) and the outlet opening (23) for the 
	But, Lithander fails to specifically teach a long edge of the flexible film which extends along the outlet opening is configured to be adjustable in the circumferential direction of the drum.  However, since Lithander teaches that the film is flexible (col 3 lines 10-20), it is reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the long edge of the flexible film which extends along the outlet opening is configured to be adjustable in the circumferential direction of the drum in order to provide covering and protection for all portions of the drum.     
Regarding the recitation “the height of the outlet opening is adjustable in the circumferential direction and adapted to the diameter of the longitudinal profiled section such that the longitudinal profiled section does not fall but only rolls out of the receiving areas of the drum”, Lithander teaches all of the structural elements of the claim, specifically the outlet opening.  Therefore, it would be capable of having the height of the outlet opening is adjustable in the circumferential direction and adapted to the diameter of the longitudinal profiled section such that the longitudinal profiled section does not fall but only rolls out of the receiving areas of the drum.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.
Although Lithander teaches a tightening device (38; reads on tensioning device) arranged along a long edge of the film and produces a permanent pretension of the film during 
16.	Regarding claim 2, the combination of Lithander and Ransley teaches that the drum is mounted rotatably with respect to the film (col 2 lines 14-25, figs 3-4 of Lithander).
17.	Regarding claim 3, the combination of Lithander and Ransley teaches that the film is 

tensioned around a second of the outer circumference of the drum (figs 3-4, col 3 lines 10-20 of 

Lithander and para 0029 of Ransley).

18.	Regarding claim 4, the combination of Lithander and Ransley teaches that during the 

rotary movement of the drum, the film directly contacts the radially outer edges of the lamellas 

along the entire longitudinal extent of the lamellas of the passing receiving area (col 3 lines 10-

30 of Lithander). 

19.	Regarding claim 5, the combination of Lithander and Ransley teaches at least one 

tensioning device (38) which is arranged along a long edge of the film and produces a 

permanent pretension of the film during the rotation of the drum (col 3 lines 10-30 of Lithander 

and para 0029 of Ransley).


on both long edges one of the tensioning devices which interact and by which the film is 

displaceable back and forth in the circumferential direction (col 3 lines 10-30 and figs 1 and 4 of 

Lithander and para 0029 of Ransley).

21.	Regarding claim 8, the combination of Lithander and Ransley teaches that the at least 

one washing fluid outlet is arranged adjacent to the receiving opening in the direction of rotation 

and at least one blow drying outlet is arranged adjacent to the at least one washing fluid outlet 

in the direction of rotation (col 3 lines 55-62, fig 3 of Lithander).

22.	Regarding claim 9, the combination of Lithander and Ransley teaches that the transport 

path is provided above the axis of rotation of the drum (fig 4 of Lithander).

23.	Regarding claim 11, the combination of Lithander and Ransley teaches in that the film is a plastic film (col 3 lines 10-15 of Lithander). However, the thickness is a result effective variable.  The thickness affects the covering of the receiving area (e.g a thicker film may result in area tightly secured while a thinner film may be lesser secured).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the film thickness for the predictable result of effectively cover the receiving area.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the film thickness such that it is 1 to 6 mm thick in order to tightly secure the receiving area. See MPEP 2144.05 II. 
24.	Regarding claim 12, Lithander teaches a method of washing longitudinal profiled sections (col 2 lines 27-30), utilizing the washing machine for longitudinal profiled sections of claim 1 (abstract), wherein longitudinal profiled sections are inserted into receiving areas (col 2 lines 35-45) which are laterally delimited by lamellas (col 3 lines 4-8) and are open in a radial direction (fig 1), the longitudinal profiled sections are transported along a transport path from a receiving opening for the longitudinal profiled sections in a rotational direction of a drum to an outlet opening (col 2 lines 14-44) at a distance from the receiving opening (col 2 lines 14-44), 
	But, Lithander fails to specifically teach the height of the outlet opening is adjustable in the circumferential direction and adapted to the diameter of then longitudinal profiled section such that the longitudinal profiled section does not fall but only rolls out of the receiving areas of the drum.  However, it is reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the height of the outlet opening is adjustable in the circumferential direction and adapted to the diameter of then longitudinal profiled section such that the longitudinal profiled section does not fall but only rolls out of the receiving areas of the drum in order to prevent damage to the profiled sections.      
Although Lithander teaches a tightening device (38; reads on tensioning device) arranged along a long edge of the film and produces a permanent pretension of the film during the rotation of the drum (col 3 lines 10-30), it fails to specifically teach tensioning devices containing a tensioning support and a tensioner each on both long edges of the flexible film, which are acting together.  However, Ransley teaches an elongated object cleaning method wherein it is known to include tensioning devices containing a tensioning support (ball) and a tensioner (spring loaded arms) along each chain of a conveyor that act together and that are adjustable (para 0029) in order to set an angular position and fix the relative alignment of the chain. Therefore, it would have been obvious to one of ordinary skill in the art to modify the tightening device of Lithander such that it includes tensioning devices containing a tensioning support and a tensioner each on both long edges, which are acting together as suggested by Ransley in order to ensure that the angular position of the film is set and remains fixed once it 
25.	Regarding claim 13, the combination of Lithander and Ransley teaches that the flexible film is displaced relative to a frame in the circumferential direction of the drum, by combined adjustment of interacting tensioning devices arranged on both long edges of the flexible films (col 3 lines 10-30 of Lithander and para 0029 of Ransley).

26.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lithander (U.S Patent 5,549,759), Ransley (PG Pub U.S 2005/0087214) and further in view of Rattunde (CA 2933743).
27.	Regarding claim 6, the combination of Lithander and Ransley fails to teach that a long edge of the film is adjustable along the outlet opening in a circumferential direction of the drum and determines the height of the outlet opening in the circumferential direction of the drum.  However, Rattunde also teaches a washing machine for elongated profiled sections wherein it is known for a long edge of the film to be adjustable along the outlet opening in a circumferential direction of the drum and determines the height of the outlet opening in the circumferential direction of the drum (col 4 lines 1-16) in order to have uniform cleaning and ensure profile is identical over the entire longitudinal extent (col 4 lines 1-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine of the combination of Lithander and Ransley to have a long edge of the film is adjustable along the outlet opening in a circumferential direction of the drum and determines the height of the outlet opening in the circumferential direction of the drum as taught by Rattunde in order to have uniform cleaning and ensure profile is identical over the entire longitudinal extent.   
28.	Regarding claim 10, the combination of Lithander and Ransley teaches one drum but fails to teach at least two drums are arranged adjacent to one another and enable an automatic 

Conclusion
29.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714